Citation Nr: 0216075	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

(The issue of entitlement to service connection for 
schizophrenia is 
being developed and will be the subject of a later decision).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 





INTRODUCTION

The veteran had active service from June 1965 to May 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

During the pendency of this appeal, in October 2001, the 
veteran's representative, James W. Stanley, Jr. became 
unauthorized to represent claimants for benefits before VA.  
Consequently, the power of attorney of record was revoked.  

This case has previously been before the Board.  In March 
2001, the case was remanded to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for schizophrenia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.  

In connection with his appeal, the appellant testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in January 2001.  A transcript of the hearing 
has been associated with the claims folder.  




FINDING OF FACT

The evidence submitted in support of the petition to reopen 
the claim for service connection for schizophrenia is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted and the claim 
for entitlement to service connection for schizophrenia has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating decision dated in July 1999, the RO denied the 
veteran's petition to reopen his claim of entitlement to 
service connection for schizophrenia. 

By letter dated in October 1999, the veteran's private 
physician, J. M., Ph.D., stated that the question of whether 
schizophrenia was aggravated during service had to be 
answered in the affirmative.  He stated that the basis for 
his opinion was that a person with a disorder such as 
schizophrenia was inherently unstable, managed stress poorly 
and prone to relapses.  He added that service was generally 
regarded as an intrinsically stressful occupation.  He 
concluded that the veteran's preexisting schizophrenia was 
aggravated by service.  

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the July 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the July 1999 statement of the case and the 
May 2000 and September 2000 supplemental statements of the 
case, as well as in the March 2001 Board decision.  The Board 
concludes that the discussions in the July 1999 rating 
decision and in the statement and supplemental statements of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claim.  In addition, by letter dated in January 2001, the 
veteran was advised of the procedures by which to submit 
additional evidence.  By letter dated in June 2001, he was 
advised of the evidence he needed to submit to substantiate 
his claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, __ Vet.App. __, __ 
No. 01-997, slip op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim and did so before the undersigned 
member of the Board in January 2001.  The actions at the 
hearing complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for schizophrenia.  The Board 
finds that he has done so.

At the time of the prior denial, the evidence of record 
evidence included service medical records, the veteran's 
claim, and lay statements.  The evidence failed to show that 
pre-existing schizophrenia was aggravated during service.  In 
essence, the RO determined that schizophrenia was not 
incurred in or aggravated by service.  More specifically, the 
facts of record at that time established that schizophrenia 
preexisted service and was not aggravated by service.  Since 
that determination, the veteran has petitioned to reopen his 
claim.  In association with the petition to reopen, he has 
submitted a statement from Dr. Moneypenny who stated that 
schizophrenia was aggravated during service. 

Based on the reason for the prior denial, that is, that there 
was no evidence of aggravation, the statement from Dr. 
Moneypenny is new, material, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the petition to reopen the claim of 
entitlement to service connection for schizophrenia is 
granted and the claim is reopened.  To that extent only, the 
appeal is granted.  






ORDER

The petition to reopen a claim for service connection for 
schizophrenia is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

